NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

VERNON WEST and GERMAIN NAPLES, )
LLC d/b/a GERMAIN TOYOTA OF             )
NAPLES,                                 )
                                        )
            Appellants/Cross-Appellees, )
                                        )
v.                                      )          Case No. 2D17-4801
                                        )
ELIZABETH JUSTINIANO,                   )
                                        )
            Appellee/Cross-Appellant.   )
                                        )

Opinion filed November 27, 2019.

Appeal from the Circuit Court for Collier
County; Lauren L. Brodie, Judge.

DeeAnn J. McLemore, Charles W. Hall,
and Ezequiel Lugo of Banker Lopez
Gassler P.A., for Appellants/Cross-
Appellees.

Blair Dickert, Harold Valez, and Tiffany
M. Fanelli of Kanner & Pintaluga, P.A.,
Boca Raton, for Appellee/Cross-
Appellant.


PER CURIAM.


            Affirmed.


CASANUEVA, SLEET, and ATKINSON, JJ., Concur.